DETAILED ACTION
This Office action is a response to Election/Restriction of an Application No. 17/136,944 filed on 05/18/2022 in which claims 4 and 16 are cancelled, claims 1-3, 5-13 and 17-20 are amended, and new claims 21-22 are added. Accordingly, claims 1-3, 5-15 and 17-22 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-3, 5-7, 13-15 and 17, in the reply filed on 05/18/2022 is acknowledged.  Since Claims 8 and 18 have been amended to incorporate the subject matter of claims 1 and 13 respectively, the previous restriction is moot. The requirement of Election/Restrictions is withdrawn in view of the amendments made to the claims 1, 8, 13 and 18. Thus, all pending claims 1-3, 5-15 and 17-22 are being considered for examination.


Priority
Acknowledge is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in Application No. 201810704891.7, filed on 06/30/2018 in China, which papers have been placed of record in file.

Drawings
The Examiner contends that the drawings submitted on 12/29/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/04/2021, 07/20/2021, 09/14/2021 and 03/14/2022.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin (US 2018/0270888 A1) hereinafter “Faccin” in view of Shi et al. (WO 2018/090230 A1) hereinafter “Shi”. The U.S. reference, Shi et al. (US 2019/0273697 A1), is used as English-translated version for mapping in this Office action.

Regarding claims 1 and 13, Faccin discloses Claim 1 of a communication method implemented by a session management network element (see FIG. 3-4 and 14; see ¶ [0158], SMF), Claim 13 of an apparatus, comprising; a processor; and a memory coupled to the processor and configured to store instructions (see FIG. 14; see ¶ [0158], SMF including processor and memory), wherein the communication method comprises:
determining first session identifier information for a terminal device, wherein the first session identifier information indicates a first session channel of a first user plane function network element (see FIG. 4; see ¶ [0079] [0092], SMF establish sessions, allocate and manage IP addresses for UE for the PDU session); 
wherein the terminal device is handed over from the second user plane function network element to the first user plane function element (see FIG. 4-6; see ¶ [0079] [0084] [0092], SMF determines that a PDU service is be relocated between two UPFs and initiate a relocation); and
sending, to the first user plane function network element, a first correspondence between the first session identifier and the address (see FIG. 4-6; see ¶ [0092-93] [0100-01], SMF selects a new UPF and allocate IP address/prefix for the PDU session using PDU Session ID).
Faccin does not explicitly disclose obtaining an address of the terminal device from a second user plane function network element. 
However, Shi discloses obtaining an address of the terminal device from a second user plane function network element, wherein the terminal device is handed over from the second user plane function network element to the first user plane function element (see ¶ [0047] [0049], the control plane gateway obtains the address of the terminal from the source user plane gateway, when handover or cell reselection occur).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide obtaining an address of the terminal device from a second user plane function network element as taught by Shi, in the system of Faccin, so that it would provide to effectively prevent a loss of the downlink data by updating the address table in a timely manner that the switch can send through a correct port based on the updated address table (Shi: see Abstract, lines 11-15).

Regarding claims 2 and 14, the combined system of Faccin and Shi discloses wherein sending the first correspondence to the first user plane function network element comprises:
generating a first packet transmission rule based on the first session identifier information and the address, wherein the first packet transmission rule comprises the first correspondence (Faccin: see ¶ [0093] [0101], SMF provides CN tunnel information, packet detection, enforcement and reporting rules for PDN session); and
sending the first packet transmission rule to the first user plane function network element (Faccin: see ¶ [0093] [0101], SMF provides CN tunnel information, packet detection, enforcement and reporting rules to be installed on the new UPF for PDN session).

Regarding claims 3 and 15, the combined system of Faccin and Shi discloses wherein determining the first session identifier information for the terminal device comprises allocating the first session identifier information for the terminal device (Faccin: see FIG. 4; see ¶ [0079] [0092], SMF establish sessions, allocate and manage IP addresses for UE for the PDU session).

Regarding claim 5, the combined system of Faccin and Shi discloses wherein when the terminal device is handed over from a second session channel of the second user plane function network element to the first session channel, obtaining the address from the second user plane function network element comprises:
receiving the address from the second user plane function network element, wherein the address corresponds to the second session identifier information (Shi: see ¶ [0047] [0049], the control plane gateway obtains the address of the terminal from the source user plane gateway and Faccin: see ¶ [0084], the second PDU session at the second UPF).

Regarding claim 6, the combined system of Faccin and Shi discloses further comprising:
sending a third message to the second user plane function network element and receiving the address from the second user plane function network element, wherein the third message requests the address and comprises the second session identifier information, and wherein the address corresponds to the second session identifier information (Shi: see ¶ [0047] [0049], the control plane gateway obtains the address of the terminal from the source user plane gateway and Faccin: see ¶ [0084], the second PDU session at the second UPF). 

Regarding claims 7 and 17, the combined system of Faccin and Shi discloses wherein the first session identifier information is a packet data unit (PDU) session identifier (Faccin: see ¶ [0079] [0097], SMF establish sessions for the PDU session using the PDU session ID).

Regarding claims 8 and 18, Faccin discloses Claim 8 of a communication method, and Claim 18 of a system, comprising: a first user plane function network element (see FIG. 4; see ¶ [0096], new UPF); and a session management network element (see FIG. 3-4 and 14; see ¶ [0158], SMF), comprising:
determining, by a session management network element (see FIG. 3-4 and 14; see ¶ [0158], SMF), first session identifier information for a terminal device, wherein the first session identifier information indicates a first session channel of a first user plane function network element (see FIG. 4; see ¶ [0079] [0092], SMF establish sessions, allocate and manage IP addresses for UE for the PDU session);
wherein the terminal device is handed over from the second user plane function network element to the first user plane function network element (see FIG. 4-6; see ¶ [0079] [0084] [0092], SMF determines that a PDU service is be relocated between two UPFs and initiate a relocation);
sending, by the session management network element, to the first user plane function network element, a first correspondence between the first session identifier information and the address (see FIG. 4-6; see ¶ [0092-93] [0100-01], SMF selects a new UPF and allocate IP address/prefix for the PDU session using PDU Session ID);
receiving, by the first user plane function network element, from the session management network element, the first correspondence between the first session identifier information and the address of the terminal device (see FIG. 4-6; see ¶ [0092-93] [0100-01], SMF selects a new UPF and allocate IP address/prefix for the PDU session using PDU Session ID); and
transmitting, by the first user plane function network element, a first Ethernet packet to the terminal device based on the first correspondence (see FIG. 4-6; see ¶ [0108] [0111], establishment of the PDU session with the second UPF, uplink and downlink data may be transmitted using the second UPF).
Faccin does not explicitly disclose obtaining an address of the terminal device from a second user plane function network element.
However, Shi discloses obtaining, by the session management network element, an address of the terminal device from a second user plane function network element, wherein the terminal device is handed over from the second user plane function network element to the first user plane function element (see ¶ [0047] [0049], the control plane gateway obtains the address of the terminal from the source user plane gateway, when handover or cell reselection occur).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide obtaining an address of the terminal device from a second user plane function network element as taught by Shi, in the system of Faccin, so that it would provide to effectively prevent a loss of the downlink data by updating the address table in a timely manner that the switch can send through a correct port based on the updated address table (Shi: see Abstract, lines 11-15).
Regarding claims 9 and 19, the combined system of Faccin and Shi discloses wherein transmitting, by the first user plane function network element, the first Ethernet packet to the terminal device comprises:
receiving, by the first user plane function network element, a second Ethernet packet, wherein the second Ethernet packet comprises the address (Shi: see ¶ [0060], the target user plane gateway receives an address of the terminal);
determining, by the first user plane function network element, the first session identifier information based on the first correspondence, wherein the first session identifier information corresponds to the address (Faccin: see FIG. 4; see ¶ [0079] [0092], SMF establish sessions, allocate and manage IP addresses for UE for the PDU session); and
sending, by the first user plane function network element, the second Ethernet packet to the terminal device through the first session channel based on the first session identifier information (Faccin: see FIG. 4-6; see ¶ [0108] [0111], establishment of the PDU session with the second UPF, uplink and downlink data may be transmitted using the second UPF).

Regarding claim 10, the combined system of Faccin and Shi discloses wherein receiving, by the first user plane function network element, the first correspondence comprises receiving a first packet transmission rule from the session management network element, wherein the first packet transmission rule comprises the first correspondence (Faccin: see ¶ [0093] [0101], SMF provides CN tunnel information, packet detection, enforcement and reporting rules to be installed on the new UPF for PDN session), and wherein transmitting the first Ethernet packet to the terminal device comprises transmitting the first Ethernet packet to the terminal device according to the first packet transmission rule (Faccin: see FIG. 4-6; see ¶ [0108] [0111], establishment of the PDU session with the second UPF, uplink and downlink data may be transmitted using the second UPF).

Regarding claim 11, the combined system of Faccin and Shi discloses wherein transmitting, by the first user plane function network element, the first Ethernet packet to the terminal device comprises:
generating, by the first user plane function network element, a first packet transmission rule based on the first correspondence (Faccin: see ¶ [0093] [0101], SMF provides CN tunnel information, packet detection, enforcement and reporting rules for PDN session); and
transmitting, by the first user plane function network element, the first Ethernet packet to the terminal device according to the first packet transmission rule, wherein the first packet transmission rule comprises the first correspondence (Faccin: see ¶ [0093] [0101], SMF provides CN tunnel information, packet detection, enforcement and reporting rules to be installed on the new UPF for PDN session).

Regarding claims 12 and 20, the combined system of Faccin and Shi discloses wherein the first session identifier information is a packet data unit (PDU) session identifier (Faccin: see ¶ [0079] [0097], SMF establish sessions for the PDU session using the PDU session ID).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Shi further in view of Wang et al. (WO 2018/045501 A1) hereinafter “Wang”. The U.S. reference, Wang et al. (US 2019/0208572 A1), is used as English-translated version for mapping in this Office action.

Regarding claims 21 and 22, the combined system of Faccin and Shi discloses wherein the first session identifier information (Faccin: see ¶ [0079] [0092], SMF establish sessions for UE for the PDU session), but does not explicitly disclose as a tunnel endpoint identifier.
However, Wang discloses wherein the first session identifier information is a tunnel endpoint identifier (see ¶ [0025], a tunnel endpoint identifier allocated by the session management network element).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a tunnel endpoint identifier as taught by Wang, in the combined system of Faccin and Shi, so that it would provide to improve processing efficiency (Wang: see ¶ [0103]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462